
	

114 HRES 139 IH: Condemning violence against religious minorities in the Middle East and any actions that limit the free expression and practice of faith by these minorities.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Mrs. Black (for herself, Mr. Pearce, Mr. Latta, Mr. Huelskamp, Mrs. Walorski, Mrs. Ellmers of North Carolina, Mr. Neugebauer, Mrs. Wagner, Mrs. McMorris Rodgers, and Mrs. Hartzler) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning violence against religious minorities in the Middle East and any actions that limit the
			 free expression and practice of faith by these minorities.
	
	
 Whereas international law recognizes the right to religious liberty and the right to worship and manifest one’s faith of choice freely without fear of discrimination;
 Whereas Article 18 of the Universal Declaration of Human Rights states that everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas the 1966 International Covenant on Civil and Political Rights (ICCPR) states that everyone shall have the right to freedom of thought, conscience and religion. This right shall include freedom to have or to adopt a religion or belief of his choice, and freedom, either individually or in community with others and in public or private, to manifest his religion or belief in worship, observance, practice and teaching … [and] no one shall be subject to coercion which would impair his freedom to have or to adopt a religion or belief of his choice;
 Whereas the Pew Research Center found that as of 2012 nearly a quarter of the world’s nations and territories have anti-blasphemy laws or policies, and laws restricting blasphemy and apostasy are most common in the Middle East and North Africa, where 14 of 20 countries criminalize blasphemy and apostasy;
 Whereas the rights and safety of religious minorities in the Middle East have increasingly come under attack over the last several years as a result of violence and instability throughout the region, with many religious minorities being singled out and specifically targeted because of their faiths;
 Whereas more than 2 million people have been internally displaced in Iraq or have become refugees in third party countries due to sectarian fighting or targeting by the Islamic State of Iraq and Syria (ISIS), also known as the Islamic State (IS) and the Islamic State of Iraq and the Levant (ISIL);
 Whereas, according to the Internal Displacement Monitoring Center (IDMC), at least 469,000 people were displaced in June and July 2014 alone after ISIS took control of Iraq’s second city of Mosul and fighting spread across Ninewa and the governorates of Salah al Din, Diyala and Kirkuk, as well as other cities in Anbar governorate;
 Whereas ISIS has brutally massacred, murdered, and enslaved thousands of Christians, Shiites, Yazidis, Druze, Shabaks, Mandeans, and other religious minority groups that do not conform to its radical ideology, including reportedly kidnapping more than 100 Assyrian Christians in northeastern Syria;
 Whereas the Syrian Civil War, which has resulted in an estimated 6,500,000 people being internally displaced, and more than 3,800,000 million registered refugees and tens of thousands more unregistered, has led to widespread sectarian violence committed by the Assad regime, ISIS, and other extremist and terrorist groups, and reports of religious cleansing and escalating attacks against Christian minorities;
 Whereas a 2014 United Nations report found that the Iranian government continues to arrest and imprison Christians, Baha’is, Zoroastrians, and other religious minorities simply because of their faith, including pastor Saeed Abedini, an American citizen who was imprisoned in 2012 for alleged crimes related to his Christian faith;
 Whereas Coptic Christians have been targeted and violently attacked for their beliefs by groups such as the Muslim Brotherhood in Egypt, including a four-day series of attacks in August 2013 that destroyed 38 Coptic churches, 58 Coptic-owned houses, and 85 Coptic businesses, and by ISIS, which kidnapped and viciously murdered 21 Copts in Libya in February 2015;
 Whereas Congress unanimously passed the International Religious Freedom Act in 1998, making it the official policy of the United States to condemn violations of religious freedom, and to promote, and to assist other governments in the promotion of, the fundamental right to freedom of religion and to [stand] for liberty and [stand] with the persecuted, to use and implement appropriate tools in the United States foreign policy apparatus, including diplomatic, political, commercial, charitable, educational, and cultural channels, to promote respect for religious freedom by all governments and peoples; and
 Whereas the United States must show strong international leadership when it comes to the advancement of religious freedoms, liberties, and protections: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns violence against religious minorities in the Middle East and any actions that limit the free expression and practice of faith by these minorities;
 (2)reaffirms the commitment of the United States to promoting religious freedom and tolerance around the world and helping to provide protection and relief to religious minorities facing persecution and violence;
 (3)calls on the governments of the Middle East to uphold the internationally recognized human right to freedom from religious persecution and to end all forms of violence and discrimination against religious minorities; and
 (4)urges the Obama Administration to appoint a Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as Congress called for in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161).
			
